Title: To Benjamin Franklin from David Hartley, 30 March 1779
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London March 30 1779
Yours of March 21st received. I have in my own private thoughts been very much displeased with the delays wch we have met with in the affair of the Exchange of prisoners. I had before the receipt of yours, made some strong remonstrances upon the Subject, and yesterday I went again to the Admiralty with my Complaints. Mr Stephens the Secretary did assure me, upon his honour, that the delays have been unavoidable; that the transport was beat back twice, or I think three times, between the Downs & Plymouth; that so far from any wish of delay that they had appointed a Lieutenant to command the Cartel ship, and not a trading owner, who might be tempted to make a job of delay. He gave such full assurances of the intentions of government, that I really hope that they mean to proceed with the quickest dispatch. You may be assured that I will do every thing in my power to press them on.— Every incident, both great and small, concurs in my opinion to make peace most desireable. I know full well that our wishes are in perfect unison, And I assure you that my thoughts & labours are constantly employed upon that subject. If any favorable moment shd happen, even of any chance of talking about peace, I am constantly upon the watch. The principles alone upon wch I shall act (if ever I shd have the opportunity of putting my good wishes in to action) are Confidence, certainty, National safety and honour.—Your affecte
DH
To Dr Franklin—

P.S. The following note just this moment recd. from the Admiralty—
“Mr. Stephens presents his compts. to Mr. Hartley & acquaints him that the Milford Cartel Vessel sailed the 25th. instant from Plymouth, with American prisoners for France.”

 
Notation: D. H. London March 30. 1779.—
